     4:19-cr-03029-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 1 of 4 - Page ID # 1




                        IN THE UNITED STATES DISTRICT COURT                              FILED
                            FOR THE DISTRICT OF NEBRASKA                        0   ,~-rR1~ rbWrli~x~
                                                                                        1
                                                                                                    r,
UNITED STATES OF AMERICA,                                                       2019 MAR 19 PM ~: 44
                      Plaintiff,
                                                                     4:I9CR3 ~ i ~      Or 1/,,: CLE'1ii
       vs.
                                                                 INDICTMENT
                                                                 18 USC§ 1343
TYLER R. GOEHRING,

                      Defendant.


       The Grand Jury charges that

                                        COUNTS I-VII

       1. Between on or about March 28, 2017, and June 2, 2017 in the District of Nebraska, and

elsewhere, TYLER R. GOEHRING, defendant herein, devised and intended to devise a scheme to

defraud American Airlines, and to obtain property and money by means of materially false and

fraudulent pretenses, representations and promises.

       2. Between November 4, 2016 and through June 5, 2017, TYLER GOEHRING served as

a "cross utilized agent" for Trego-Dugan Aviation. Trego-Dugan Aviation provides ground

handling services for American Airlines and Allegiant Airlines at the Central Nebraska Regional

Airport in Grand Island (GRI). In his capacity as a cross utilized agent, TYLER R. GOEHRING

had access to terminal operations including ticket sales and bookings. TYLER R. GOEHRING

was authorized to sell tickets and make changes to travel itineraries for customers. TYLER R.

GOEHRING did not have authority to purchase or change tickets for himself, his family or his

acquaintances without renumeration. TYLER R. GOEHRING did not have authority to sell or

make changes to tickets without requesting payment.

       3. It was part of the scheme that without the approval or authorization of American

Airlines, TYLER R. GOEHRING upgraded tickets for himself, his fiance, friends and family
     4:19-cr-03029-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 2 of 4 - Page ID # 2




members without paying for the costs of the ticket upgrades. All ticket upgrades were made by

TYLER R. GOEHRING at a terminal in Grand Island, Nebraska and were processed through

electronic and wire communication made through the American Airlines processing center in

Oklahoma. These upgrades were for tickets for personal use and not authorized by American

Airlines.

          4. As a result of the scheme and artifice to defraud alleged herein, American Airlines,

based out of Fort Worth, Texas, suffered a loss of approximately $44,666.71.

           5. On or about each of the dates set forth below, in the District of Nebraska, and

elsewhere, TYLER R. GOEHRING, defendant herein, for the purpose of executing the scheme

described above and attempting to do so, caused to be transmitted by means of wire

communications, in interstate commerce, the signals and sounds described below for each count,

each transmission constituting a separate count:

      I              March 29, 2017        Wire communication from Grand Island, Nebraska,
                                           through American Airlines processing center (Sabre) in
                                           Tulsa, Oklahoma, upgrading ticket in the name of
                                           TYLER R. GOEHRING.
                                           Original flight: roundtrip coach ticket MCI-DFW for
                                           July 1, 2017 through July 8, 2017.
                                           Upgraded flight: roundtrip first class ticket ELP-DFW-
                                           MCI for July 1, 2017 through July 8, 2017. Upgrade
                                           valued at approximately $1,751.06.
      II             March 29, 2017        Wire communication from Grand Island, Nebraska,
                                           through American Airlines processing center (Sabre) in
                                           Tulsa, Oklahoma, upgrading ticket in the name of E.Z.
                                           Original flight: roundtrip coach ticket MCI-DFW for
                                           July 1, 2017 through July 8, 2017.
                                           Upgraded flight: roundtrip first class ticket ELP-DFW-
                                           MCI for July 1, 2017 through July 8, 2017. Upgrade
                                           valued at approximately $1751.06.
     III             May 07, 2017          Wire communication from Grand Island, Nebraska,
                                           through American Airlines processing center (Sabre) in
                                           Tulsa, Oklahoma, upgrading ticket in the name of C.W.
                                           Original flight: one-way coach ticket PHX-DFW-GRI
                 I
                                           for July 5, 2017.


                                                   2
4:19-cr-03029-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 3 of 4 - Page ID # 3



                                    Upgraded flight: one-way first class ticket PHX-DFW-
                                     GRI for July 5, 2017. Upgrade valued at approximately
                                    $859.00.
IV      May 07, 2017                Wire communication from Grand Island, Nebraska,
                                    through American Airlines processing center (Sabre) in
                                    Tulsa, Oklahoma, upgrading ticket in the name of J.R.
                                    Original flight: one-way coach ticket PHX-DFW-GRI
                                    for July 5, 2017.
                                    Upgraded flight: one-way first class ticket PHX-DFW-
                                    GRI for July 5, 2017. Upgrade valued at approximately
                                    $859.00. .
 V      Jun~ 2, 2017                Wire communication from Grand Island, Nebraska,
                                    through American Airlines processing center (Sabre) in
                                    Tulsa, Oklahoma, upgrading ticket in the name ofR.W.
                                    Original flight: roundtrip coach ticket MSP-ORD for
                                    July 2, 2017 through July 7, 2017.
                                   Upgraded flight: roundtrip first class·ticket MSP-ORD-
                                    CUN for July 2, 2017 through July 7, 2017. Upgrade
                                   valued at approximately $3,232.20.
VI      June 2, 2017               Wire communication from Grand Island, Nebraska,
                                   through American Airlines processing center (Sabre) in
                                   Tulsa, Oklahoma, upgrading ticket in the name of P.G.
                                   Original flight: roundtrip coach ticket MSP-ORD for
                                   July 2, 2017 through-July 7, 2017.
                               1
                                   Upgraded flight: roundtrip fir~ 'class ticket MSP-ORD-
                                   CUN for July 2, 2017 through July 7, 2017. Upgrade
                                   valued at approximately $3,232.20.
VII     June 2, 2017               Wire communication from Grand Island, Nebraska,
                                   through American Airlines processing center (Sabre) in
                                   Tulsa, Oklahoma, upgrading ticket in the name of A.G.
                                   Original flight: roundtrip coach ticket MSP-ORD for
                                   July 2, 2017 through July 7, 2017.
                                   Upgraded flight: roundtrip first class ticket MSP-ORD-
                                   CUN for July 2, 2017 through July 7, 2017. Upgrade
                                   valued at approximately $3,232.20.

          All in violation of Title 18, United States Code, Section 1343.

                                               A TRUE BILL.
                                                   •



                                              FOREPERSON      7
                                          3
     4:19-cr-03029-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 4 of 4 - Page ID # 4




       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.




                                           ~
                                            ~~  STEVEN A. RUSSELL #16925
                                                Assistant U.S. Attorney




                                               4
